Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 3-5, 9-10 and 14-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c).
In the present instance, claim 3 recites the broad recitation “wherein the initial pressure is between 1-50 bar,” and the claim also recites “preferably between 10-30 bar” which is the narrower statement of the range/limitation. The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a)  The same indefiniteness applies for dependent claim #14.

In the present instance, claim 4 recites the broad recitation “wherein the final pressure is between 2-400 bar,” and the claim also recites “preferably between 30-250 bar” which is the narrower statement of the range/limitation. The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.  The same indefiniteness applies for dependent claim #15.

In the present instance, claim 5 recites the broad recitation “opening at a time period between one hour and 72 hours,” and the claim also recites “preferably between 12-48 hours” which is the narrower statement of the range/limitation. The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.  The same indefiniteness applies for dependent claim #16.

In the present instance, claim 9 recites the broad recitation “wherein said liquid has a viscosity between 5-1*10^6 cP at a start-up phase of introducing the liquid to the opening,” and the claim also recites “preferably a viscosity between 15-20000 cP” which is the narrower statement of the range/limitation. The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely 

In the present instance, claim 10 recites the broad recitation “wherein said liquid has a viscosity between 1*10^6 – 10*10^6 cP at the close down phase of introducing the liquid to the opening,” and the claim also recites “preferably a viscosity between 2*10^6 – 5*10^6 cP” which is the narrower statement of the range/limitation. The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

s 1-17 are rejected under 35 U.S.C. 103 as being unpatentable over Sun et al (U.S Patent 9,631,454) (“Sun”) in view of Lecerf et al (U.S Patent 9,546,534) (“Lecerf”).
Regarding Claim 1, Sun discloses a device in an annulus of a well (Abstract Col 1, lines 64-67; Col 2, lines 1-6), the device comprising:
an injection tool adapted to introduce a polymeric hardening liquid (Col 5, lines 40-51) in through an opening in the annulus (Col 1, lines 64-67, Col 2, lines 1-6; Col 2, lines 64-67, Col 3, lines 1-21), and
a pump unit adapted to provide pressure to said liquid so that the liquid is introduced into the opening in the annulus with a controllable pressure (Col 2, lines 6-18; Col 3, lines 7-25),
wherein the device comprises a control unit adapted to control the pump unit so that said liquid is provided into the opening with an initial pressure at a start up phase of introducing the liquid into the opening and a final pressure at a close-down phase of introducing the liquid into the opening (Abstract; Col 3, lines 6-25; Col 6, lines 15-35).
	Sun, however, fails to expressly disclose a device for forming a barrier in an annulus of a well, and forming a pressure differential in the annulus, wherein the final pressure is higher than the initial pressure.

Lecerf teaches the device forming a barrier in an annulus of a well (Abstract; Col 1, lines 31-35), and forming a pressure differential in the annulus, wherein the final pressure is higher than the initial pressure (Abstract; Col 1, lines 36-54; Col 2, lines 18-35; Col 11, lines 33-56) for the purpose of utilizing a flow control element in order to allow a fluid to be communicated from 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified Sun to include a device forming a barrier in an annulus of a well and forming a pressure differential in the annulus, as taught by Lecerf, because doing so would help utilize the flow control element in order to allow the fluid to be communicated from a stabilized slurry through the screen and create a flow barrier downhole.

	Regarding Claim 2, Sun discloses the device according to claim 1, wherein the control unit is adapted to control the pump unit so that said liquid is provided into the opening with a gradual increasing pressure over time from the start-up phase to the close-down phase of introducing the liquid into the opening in the annulus (Abstract; Col 3, lines 6-25; Col 6, lines 15-35).

	Regarding Claim 3, Lecerf teaches the device according to claim 1, wherein the initial pressure is between 1-50 bar, preferably between 10-30 bar (Abstract; Col 7, lines 24-52; Col 11, lines 33-55; Col 12, lines 47-58).

	Regarding Claim 4, Lecerf teaches the device according to claim 1, wherein the final pressure is between 2-400 bar, preferably between 30-250 bar (Abstract; Col 7, lines 24-52; Col 11, lines 33-55; Col 12, lines 47-58).



	Regarding Claim 6, Sun discloses the device according to claim 1, wherein the device further comprises a device for forming said opening in the annulus (Abstract Col 1, lines 64-67; Col 2, lines 1-6).

	Regarding Claim 7, Sun discloses the device according to claim 1, wherein the control unit adapted to control the pump unit so that said liquid is provided into the opening in the annulus with two or more injection sequences with increasing pressure (Col 2, lines 6-18; Col 3, lines 7-25; Col 6, lines 15-35).

	Regarding Claim 8, Sun discloses an arrangement in an annulus of a well (Abstract Col 1, lines 64-67; Col 2, lines 1-6), wherein the arrangement comprises a device and a polymeric hardening liquid, the device comprising:
an injection tool adapted to introduce a polymeric hardening liquid (Col 5, lines 40-51) in through an opening in the annulus (Col 1, lines 64-67, Col 2, lines 1-6; Col 2, lines 64-67, Col 3, lines 1-21), and
a pump unit adapted to provide pressure to said liquid so that the liquid is introduced into the opening in the annulus with a controllable pressure (Col 2, lines 6-18; Col 3, lines 7-25),


	Sun, however, fails to expressly disclose the arrangement for forming a barrier in an annulus of a well, and forming a pressure differential in the annulus, wherein the final pressure is higher than the initial pressure.
Lecerf teaches the arrangement for forming a barrier in an annulus of a well (Abstract; Col 1, lines 31-35), and forming a pressure differential in the annulus, wherein the final pressure is higher than the initial pressure (Abstract; Col 1, lines 36-54; Col 2, lines 18-35; Col 11, lines 33-56) for the purpose of utilizing a flow control element in order to allow a fluid to be communicated from a stabilized slurry through the screen and create a pressure differential and a flow barrier downhole (Abstract; Col 1, lines 31-35 and lines 46-53).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified Sun to include forming a barrier in an annulus of a well and forming a pressure differential in the annulus, as taught by Lecerf, because doing so would help utilize the flow control element in order to allow the fluid to be communicated from a stabilized slurry through the screen and create a flow barrier downhole.

	Regarding Claim 9, Sun in view of Lecerf teach the arrangement according to claim 8, wherein said liquid has a viscosity between 5-1*10^6 cP at the start-up phase of introducing the 

	Regarding Claim 10, Sun in view of Lecerf teach the arrangement according to claim 8, wherein said liquid has a viscosity between 1*10^6 - 10*10^6 cP at the close down phase of introducing the liquid to the opening, preferably between 2* 10^6 - 5* 10^6 cP (Lecerf:  Abstract; Col 8, lines 15-49; Col 10, lines 45-64; Col 11, lines 33-56).

	Regarding Claim 11, Sun discloses the arrangement according to claim 8, wherein said liquid mainly comprises a thermoset material (Col 5, lines 40-51; Col 9, lines 29-38).

	Regarding Claim 12, Sun discloses a method in an annulus of a well (Abstract Col 1, lines 64-67; Col 2, lines 1-6), the method comprises:
positioning an injection tool at a position of an opening in the annulus (Col 1, lines 64-67, Col 2, lines 1-6; Col 2, lines 64-67, Col 3, lines 1-21) for introducing a polymeric hardening liquid (Col 5, lines 40-51),
at a start-up phase, introducing the liquid into the opening at an initial pressure, and
at a close-down phase, introducing the liquid into the opening at a final pressure (Abstract; Col 3, lines 6-25; Col 6, lines 15-35).

	Sun, however, fails to expressly disclose the method for forming a barrier in an annulus of a well, and forming a pressure differential in the annulus, wherein the final pressure is higher than the initial pressure.
method for forming a barrier in an annulus of a well (Abstract; Col 1, lines 31-35), and forming a pressure differential in the annulus, wherein the final pressure is higher than the initial pressure (Abstract; Col 1, lines 36-54; Col 2, lines 18-35; Col 11, lines 33-56) for the purpose of utilizing a flow control element in order to allow a fluid to be communicated from a stabilized slurry through the screen and create a pressure differential and a flow barrier downhole (Abstract; Col 1, lines 31-35 and lines 46-53).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified Sun to include forming a barrier in an annulus of a well and forming a pressure differential in the annulus, as taught by Lecerf, because doing so would help utilize the flow control element in order to allow the fluid to be communicated from a stabilized slurry through the screen and create a flow barrier downhole.

	Regarding Claim 13, Sun discloses the method according to claim 12, wherein the method comprises:
gradual increasing pressure over time from the start up phase to the close-down phase of introducing the liquid to the opening (Abstract; Col 3, lines 6-25; Col 6, lines 15-35).

	Regarding Claim 14, Lecerf teaches the method according to claim 12, wherein the initial pressure is between 1-50 bar, preferably between 10-30 bar (Abstract; Col 7, lines 24-52; Col 11, lines 33-55; Col 12, lines 47-58).



	Regarding Claim 16, Sun in view of Lecerf teach the method according to claim 12, wherein a time period between the start-up phase and the close-down phase of introducing the liquid to the opening is between one hour and 72 hours, preferably between 12 and 48 hours (Lecerf:  Figure 4; Col 6, lines 46-67; Col 7, lines 1-24).

	Regarding Claim 17, Sun discloses the method according to claim 12, wherein the method comprises:
providing said liquid into the opening in the annulus with two or more injection sequences with increasing pressure (Col 2, lines 6-18; Col 3, lines 7-25; Col 6, lines 15-35).


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
	Hansen et al (U.S Patent 9,938,796) – discloses a sealing device that includes an elongated body introduced into a tube-shaped channel that comprises of a sealing fluid between a first and second annular flow barrier (Abstract; Col 2, lines 34-60).

	Gjedrem (U.S Patent 7,258,174) – discloses methods for pressure and flow preventive fixing of well pipes in an annulus. The methods utilize granular particles of unconsolidated matter which is mixed with water prior to injecting downhole (Abstract; Col 8, lines 4-36).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ASHISH K VARMA whose telephone number is (571)272-9565. The examiner can normally be reached Monday-Friday 9:30-5:30pm, Telework Mondays and Fridays.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Doug Hutton can be reached on 571-272-4137. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: 




/ASHISH K VARMA/Examiner, Art Unit 3674                                                                                                                                                                                                        

/CRYSTAL J. LEE/Primary Examiner, Art Unit 3674